DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 11/8/21, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. patent application publication 2016/0283729 by Vidhani et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0272523 by McCorkindale et al., and further in view of U.S. patent application publication 2017/0180605 by Lim., and further in view of U.S. patent application publication 2016/0283729 by Vidhani et al.

	McCorkindale does not specifically teach detecting a type of the manuscript based on a layout of the generated scan image, and determining that personal information is included in the generated scan image based on the type of the manuscript, wherein a different masking process is performed according to different types of the personal information included in the generated scan image.
	Lim teaches detecting a type of the manuscript based on a layout of the generated scan image (paragraph 60; type of document is determined by detecting a name area at a particular position and a particular size [i.e. layout information]), and 
	Note: The document type detection of Lim could modify the linguistic content analysis of McCorkindale (paragraph 43) to produce a system for identifying a particular area to target with the analysis.
	McCorkindale and Lim are combinable because they are both from the scanned image redaction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine McCorkindale and Lim to add determinations based upon the type of document.  The motivation for doing so would have been for greater efficiency by targeting specific areas of a document for personal information (paragraph 10).  
	Vidhani teaches a different masking process is performed according to different types of the personal information included in the generated scan image (paragraph 20; masking process is selected dependent upon the type of data being masked).
	NOTE: paragraph 62 of Lim discloses multiple masking processes that could be applied dependent upon the data type as taught in Vidhani.
	McCorkindale and Vidhani are combinable because they are both from the image redaction field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine McCorkindale and Vidhani to add determination of a masking process based upon the type of information.  The motivation 
Therefore it would have been obvious to combine McCorkindale with Lim and Vidhani to obtain the invention of claim 1.
3)	Regarding claim 2, McCorkindale teaches the image scanning apparatus of claim 1, wherein the additional information comprises at least one of the generated scan image, a partial image of the generated scan image corresponding to a masked area, text information corresponding to the masked area, or a storage address of the generated scan image (paragraph 32; generated image may have personal information encrypted in place or a glyph added [i.e. “partial images”] and certainly includes “the generated scan image” as a whole).
4)	Regarding claim 3, McCorkindale teaches the image scanning apparatus of claim 1, wherein the processor: performs encryption for the additional information, and generates scan data including the encrypted additional information and the masked scan image (paragraph 32; personal information is encrypted in place to produce a redacted document).
5)	Regarding claim 4, McCorkindale teaches the image scanning apparatus of claim 3, wherein the processor encrypts the additional information using the personal information (paragraph 32; personal information is encrypted, thus it is “used”).
6)	Regarding claim 5, McCorkindale teaches the image scanning apparatus of claim 1, wherein the processor: encrypts the scan data using the personal information, and stores the encrypted scan data in the memory (figure 1, item 108; paragraph 24; MFP 
7)	Regarding claim 6, McCorkindale teaches the image scanning apparatus of claim 1, wherein the processor: confirms the types of personal information included in the generated scan image, sets a masking area on the scan image based on the confirmed types of personal information, and performs a masking process for the set masking area (figure 2, items 208 and 224; paragraphs 43 and 47; user can manually confirm personal information, automated process can also confirm types of personal information as disclosed).
8)	Regarding claim 7, McCorkindale teaches the image scanning apparatus of claim 1, further comprising: a display to display a preview image which corresponds to the masked scan image (figures 2 and 5; paragraphs 42 and 44; MFP can display preview image for selection of masking personal information).
9)	Regarding claim 8, McCorkindale teaches the image scanning apparatus of claim 7, wherein the display displays a user interface window including a first area for displaying theWO 2019/198882PCT/KR2018/00863518 preview image and a second area for selecting an option related to the masking (paragraph 47; user selects sensitive information to mask as well as setting a permission level, these selection options being a “second area” and scanned data of figure 5A being a preview image).
10)	Claims 9-15 are taught in the same manner as disclosed in the rejection of claims 1-7 above.
11)	Claim 16 is taught in the same manner as disclosed in the rejection of claim 1 above with the exception of: a non-transitory computer readable medium including 
12)	Claims 17-20 are taught in the same manner as disclosed in the rejection of claims 2-5 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672